           Case 3:19-cv-07270-WHA Document 97 Filed 10/14/20 Page 1 of 3




                                                 October 14, 2020

The Honorable William Alsup
San Francisco Courthouse, Courtroom 12
450 Golden Gate Avenue, 19th Floor
San Francisco, CA 94102

         RE:         Thomas et al v. Cricket Wireless, LLC
                     Case No.: 3:19-cv-07270-WHA

Dear Judge Alsup:

       On behalf of Plaintiffs, we write to apprise the Court of an impasse between the parties
over Plaintiffs’ right to conduct discovery on Cricket’s document preservation efforts after
Barazza v. Cricket Wireless was filed in May 2015.

        Plaintiffs have served two sets of document requests on Cricket. Cricket refused to engage
in any discussion with Plaintiffs’ counsel about the sources of information that Cricket was
searching for responsive documents. Cricket has now provided 11 document productions, but the
production letters from Cricket show that these documents have come from two main company
sources: (1) custodian e-mail accounts of individuals still at the company hand selected by Cricket;
and (2) Legacy Cricket Enterprise Data Warehouse. 1 Plaintiffs identified seventeen (17) key
executives that our investigation indicated were the key decision-makers at Cricket on issues
relevant to this dispute. Exhibit 1 (Aug. 24 Letter). Cricket has produced no documents from any
of these individuals. Cricket has produced no documents from any legacy Cricket central files or
repositories. Based on Cricket’s production sources, it appears that Cricket failed to engage in any
document preservation efforts after Barazza. Plaintiffs should be entitled to probe this issue in
discovery to investigate whether Cricket violated any duties to preserve information that warrant
discovery sanctions. 2

       Plaintiffs served a Rule 30(b)(6) deposition notice duces tecum. See Exhibit 2 (Plaintiffs’
30(b)(6) Deposition Notice). Cricket contends that no duty to preserve existed after Barazza

1
  Cricket has tried to camouflage this issue. It will no doubt point to the volume of information that it has produced,
including producing information from third parties like TPN Retail and from “publicly available internet sources.”
But Plaintiffs are not asserting that Cricket has failed to produce some information that remains at Cricket. Instead,
Plaintiffs contend that most of the information that Cricket has produced has come from secondary actors and/or
secondary sources. Cricket appears to have discarded information from the primary actors and primary sources.
Plaintiffs are entitled to discovery on this issue.
2
 Generally, “[t]here are two sources of authority under which a district court can sanction a party who has despoiled
evidence and/or engaged in bad faith conduct: the inherent power of federal courts to levy sanctions in response to
abusive litigation practices, and the availability of sanctions under [Federal Rule of Civil Procedure (“Fed.R.Civ.P.”)]
37 . . .” Leon v. IDX Sys. Corp., 464 F.3d 951 (9th Cir. 2006) (quotation marks omitted).
           Case 3:19-cv-07270-WHA Document 97 Filed 10/14/20 Page 2 of 3

The Honorable William Alsup
October 14, 2020
Page | 2

settled, and it will not respond to any discovery about preservation efforts prior to September 30,
2016. Exhibit 3 (Cricket’s Letter). Cricket is wrong on the law. Cricket had a duty to preserve
information when litigation became reasonably foreseeable. 3 A duty to preserve evidence is
triggered by any event that would give a potential litigant reasonable notice that future litigation
might be forthcoming. The “trigger date” is based on “an objective standard, asking not whether
the party in fact reasonably foresaw litigation, but whether a reasonable party in the same factual
circumstances would have reasonably foreseen litigation.” Apple Inc. v. Samsung Elecs. Co., Ltd.,
888 F. Supp. 2d 976, 990 (N.D. Cal. 2012). “A variety of events may alert a party to the prospect
of litigation.” See Fed. R. Civ. P. 37 advisory committee’s note. Courts have repeatedly imposed
this duty when past litigation triggers the duty.4 Williams v. BASF Catalysts LLC, 2016 WL
1367375 (D.N.J. Apr. 5, 2016) (“BASF”), provides a recent application of the broad preservation
rule. In BASF, an initial plaintiff sued BASF in 1979 because its talc powder contained
asbestos. Id. at *3. After the case settled, the defendant destroyed all relevant records on this
issue. Id. Twenty-seven years later, a second suit was brought alleging intentional spoliation of
evidence by those exposed to BASF’s talc products. Defendants argued they had no duty to
preserve the documents because the evidence was destroyed after the first litigation ended but
before the current action was filed. The court disagreed, explaining that a party has a duty to
preserve evidence “when it was relevant in a prior lawsuit, and where it was reasonably foreseeable
that the evidence would be relevant to anticipated lawsuits of nearly identical subject matter . . .
.” Id.

       Here, Plaintiffs can establish that a duty to preserve evidence existed after May 2015.
During the litigation and at the time of the first dismissal on December 22, 2015, the circumstances
show that a company in Cricket’s position would have been aware that future litigation was
reasonably foreseeable.
       - Two plaintiffs brought a putative class action against Cricket in May 2015.
       - Cricket agreed to pay the two individual plaintiffs the full value of their claims,
           including punitive damages of 100 times the cost of the phone, as well as attorney’s
           fees and costs. See Exhibit 4 (Settlement Hearing Tr. at 5).
       - Cricket tried to include terms in the individual settlement agreements that would have
           hindered plaintiffs’ counsel from taking steps to pursue future litigation against Cricket
           on behalf of other members of the putative class, but plaintiffs’ counsel rejected those



3
  See, e.g., Fishman v. Tiger Nat. Gas, Inc., No. C 17-05351 WHA, 2018 WL 6068295, at *3 (N.D. Cal. Nov. 20,
2018)(Alsup, J.)(evaluating when a party has a duty to preserve electronically stored information and imposing
sanctions for failing to do so).
4
  See also Stinson v. City of New York, 2016 WL 54684, at *4 (S.D.N.Y. Jan. 5, 2016) (“Stinson”) (holding that the
duty to preserve arose when a complaint was filed in an earlier action containing similar allegations); M & T Mortg.
Corp. v. Miller, No. 02 Civ. 5410, 2007 WL 2403565, at *5 (E.D.N.Y. Aug. 17, 2007) (“M & T Mortgage”) (duty to
preserve documents dated from regulator's filing of an earlier action where the allegations in the subsequent action
were “strikingly similar”); Livingston v. Isuzu Motors, Ltd., 910 F. Supp. 1473, 1494 (D. Mont. 1995) (raw test data
required to have been preserved for future potential rollover litigation against Isuzu given Isuzu's knowledge of other
manufacturers' rollover problems “as well as other information known industry wide involving the rollover factor in
narrow track utility vehicles”); Phillip M. Adams & Associates, LLC v. Winbond Elecs. Corp., 2010 WL 3767318, at
*4 (D. Utah Sept. 16, 2010) (“The Court finds that MSI should have preserved evidence pertinent to future FDC
litigation. From 1999-2000 the industry as a whole was aware of potential litigation.”).


    ATTESTATION: The filer attests that concurrence in the filing of this document has been
                               obtained from the signatory.
             Case 3:19-cv-07270-WHA Document 97 Filed 10/14/20 Page 3 of 3

The Honorable William Alsup
October 14, 2020
Page | 3

              changes in a red-line response and the agreements were silent about future litigation. 5
         -    When Barazza settled, the statute of limitations clearly had not run on the other putative
              class members’ claims against Cricket. Cricket subsequently entered multiple tolling
              agreements tolling the claims of the entire putative class.

These circumstances leave no doubt that a company in Cricket’s position understood that the
lawsuit had merit, that more than 800,000 other similarly situated customers who bought 4G/LTE
devices had the same claims against Cricket, and future litigation was reasonably foreseeable.
Thus, Cricket had a duty to preserve relevant information. That duty continued to exist. 6

        Cricket also had an independent duty to preserve documents as a result of a different,
existing class action lawsuit that was filed in federal court in March 2015 and was not resolved
until a class action settlement that was finally approved by the court in 2018. That case involved
issues related to Cricket’s CDMA handsets. See, e.g., Bond v. Cricket Commc’ns, LLC, No. CV
MJG-15-923, 2017 WL 4838754, at *1 (D. Md. Oct. 26, 2017), aff'd sub nom. Scott v. Bond, 734
F. App’x 188 (4th Cir. 2018). Thus, Plaintiffs are entitled to probe when information was
discarded by Cricket for this independent reason.

        This Court should allow plaintiffs to conduct discovery on spoliation issues. Plaintiffs
request that the Court compel Cricket to (1) provide interrogatory answers 7 and produce any
documents (and provide a privilege log for any purportedly privileged communications 8) related
to Cricket’s decisions about retaining legacy Cricket documents, emails, and information after the
Barraza litigation was filed in May 2015 9,; and (2) prepare a corporate representative to sit for a
deposition to answer questions on the document preservation topics (Topics #1 and #2) in
Plaintiffs’ Rule 30(b)(6) deposition notice.
                                                     Respectfully submitted,
                                                     /s/ Melody Dickson
                                                     COUNSEL FOR PLAINTIFFS
Cc:     All counsel of record
Encl: Exhibits

5
  If Cricket disputes this occurred, then Plaintiffs will provide the Court with the draft settlement agreements in camera
or file them under seal.
6
  As this Court’s order denying Cricket’s motion to dismiss or transfer explained, two of the current plaintiffs filed
another action in the Western District of Missouri in September 2016. Dkt. No. 35 at 4. The parties stipulated to a
dismissal but only because Cricket agreed to a broad tolling agreement. That agreement expired on November 4, 2019,
the day the plaintiffs in this case filed essentially the same putative class action. Id.
7
  Exhibit 5, Defendant’s Answers and Objections to Plaintiffs’ First Interrogatories, Nos. 1, 2, and 3.
8
  Plaintiffs reserve the right to seek further discovery or in camera review of documents if the privilege log indicates
that there were communications involving Cricket’s attorneys regarding document retention after Barraza was filed.
See Rambus v. Infineon Techs. AG, 220 F.R.D. 264, 282 (E.D. Va. 2004) (crime-fraud exception to attorney-privilege
applies to issues of spoliation); Williams v. Big Picture Loans, LLC, 2019 WL 1983048, *15 (E.D. Va. May 3, 2019)
(same; ordering depositions of lawyers on issue of spoliation); see also Adidas America, Inc. v. TRB Acquisitions LLC,
2019 WL 7630793, *5 (“The Ninth Circuit has observed that the threshold for conducting in camera review is
‘considerably lower … than for fully disclosing documents.’”).
9
  Plaintiffs raised these issues in an August 5 discovery letter with regard to Defendant’s refusal to answer Plaintiffs’
First Requests for Production Nos. 55, 56, and 57. Dkt. No. 75. Defendant has now also refused to respond to the
duces tecum requests that were issued with the 30(b)(6) deposition notice.


    ATTESTATION: The filer attests that concurrence in the filing of this document has been
                               obtained from the signatory.
